

108 HR 2877 : To add Ireland to the E–3 nonimmigrant visa program.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 2877IN THE SENATE OF THE UNITED STATESMarch 10, 2020ReceivedAN ACTTo add Ireland to the E–3 nonimmigrant visa program.1.E–3 visas for Irish nationals(a)In generalSection 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(iii)) is amended by inserting or, on a basis of reciprocity as determined by the Secretary of State, a national of Ireland, after Australia.(b)Employer requirementsSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended—(1)by redesignating the second subsection (t) (as added by section 1(b)(2)(B) of Public Law 108–449 (118 Stat. 3470)) as subsection (u); and(2)by adding at the end of subsection (t)(1) (as added by section 402(b)(2) of Public Law 108–77 (117 Stat. 941)) the following:(E)In the case of an attestation filed with respect to a national of Ireland described in section 101(a)(15)(E)(iii), the employer is, and will remain during the period of authorized employment of such Irish national, a participant in good standing in the E-Verify program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note)..(c)Application allocationParagraph (11) of section 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(11)) is amended to read as follows:(11)(A)The Secretary of State may approve initial applications submitted for aliens described in section 101(a)(15)(E)(iii) only as follows:(i)For applicants who are nationals of the Commonwealth of Australia, not more than 10,500 for a fiscal year.(ii)For applicants who are nationals of Ireland, not more than a number equal to the difference between 10,500 and the number of applications approved in the prior fiscal year for aliens who are nationals of the Commonwealth of Australia.(B)The approval of an application described under subparagraph (A)(ii) shall be deemed for numerical control purposes to have occurred on September 30 of the prior fiscal year.(C)The numerical limitation under subparagraph (A) shall only apply to principal aliens and not to the spouses or children of such aliens..Passed the House of Representatives March 9, 2020.Cheryl L. Johnson,Clerk